Citation Nr: 0312345	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression. 

3.  Entitlement to service connection for the loss of tooth 
#13. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to an evaluation in excess of 40 
percent for bladder incontinence, entitlement to an 
evaluation in excess of 30 percent for the residuals of a 
hysterectomy, and entitlement to an evaluation in excess of 
20 percent for chronic low back strain were originally 
included among the issues on appeal.  However, an April 2003 
Report of Contact with the veteran shows that she is now 
satisfied with the evaluations of these disabilities, and she 
asked that these appeals be withdrawn.  Therefore, these 
issues are no longer on appeal to the Board. 

The veteran raised the issue of entitlement to service 
connection for hearing loss in her October 1997 notice of 
disagreement.  This issue has not been considered by the RO, 
and is referred for appropriate action. 

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disorder, to include depression, will 
be addressed in the REMAND portion of this decision.  


FINDING OF FACT

The service medical records are negative for evidence of a 
trauma or other injury to the teeth or oral cavity during 
active service; current medical records are negative for a 
residual dental disability as a result of trauma or injury. 



CONCLUSION OF LAW

A chronic disability due to a dental injury from service 
trauma, to include service connection for residuals of 
extraction of tooth #13, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to service 
connection for the loss of tooth #13.  

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claim such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).

In any event, the veteran received timely notice of the 
decision on appeal, and she has been provided with a 
Statement of the Case and Supplemental Statements of the Case 
that contain the laws and regulations concerning her claim, 
and an explanation of the reasons and bases for the denial of 
her claim, which also indicated what evidence was needed to 
prevail.  In April 2003, the veteran was provided with a 
letter that explained the provisions of the VCAA.  In 
addition, it indicated what type of evidence was required to 
establish entitlement to service connection for a disability.  
Finally, the letter told the veteran what information she was 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has obtained all medical records that 
have been identified by the veteran, and has afforded her 
medical examinations in conjunction with her claim.  In an 
April 2003 Report of Contact, the veteran indicated that she 
did not have any further evidence to submit, and she waived 
her right under the VCAA to hold her case for additional 
evidence.  She also requested that her appeal be forwarded to 
the Board.  

The most recent Supplemental Statement of the Case (SSOC) 
pertaining to this issue was dated July 1998.  Since that 
time, additional medical evidence has been received.  
However, no evidence relevant to the claimed dental 
disability was received.  Therefore, remand for issuance of a 
SSOC is not required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).  

The veteran's August 1996 claim notes a problem with tooth 
#13.  Her November 1997 notice of disagreement with this 
issue states that tooth #13 was removed, which resulted in 
severe pain and associated discomfort.  

In general, legal authority provides for various categories 
of eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veterans having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veterans whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

If a dental condition is due to a combat wound or other 
service trauma, the veteran is entitled to VA outpatient 
dental treatment (for a specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed. (Class II(a) 
eligibility).  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

The Board notes that in a precedent opinion VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). 

The service medical records include reports of the May 1988 
entrance examination and the May 1992 discharge examination.  
No findings regarding tooth #13 were noted.  The remainder of 
the service medical records are also negative for evidence of 
treatment for tooth #13 and for trauma. 

Relevant post-service medical records consist of the report 
of a June 1997 VA dental examination.  The veteran gave a 
history of a loss of a maxillary bicuspid two years ago.  She 
reported that there had been a crown lengthening procedure, 
but that she had lost the tooth due to a cracked root.  On 
examination, tooth #13 was missing.  There was a fixed 
prosthesis replacing tooth #13 with adequate support, 
stability, and marginal adaptation.  Radiographic findings 
were normal.  The examiner stated that this disability did 
not have any effect on the veteran's everyday activities, and 
that the replacement prosthesis was clinically acceptable.  
The diagnosis was loss of tooth #13, replacement prosthesis 
clinically acceptable.  

The Board finds that entitlement to service connection for 
dental injury from trauma, for dental treatment purposes, is 
not warranted.  Initially, the Board notes that the veteran 
has not made any specific contentions pertaining to tooth #13 
during service.  Furthermore, if the history she provided at 
the June 1997 VA examination of having lost her tooth two 
years earlier is accurate, then the loss occurred after 
discharge from service.  Her only contentions are to note 
that tooth #13 was removed at some point, which resulted in 
pain and discomfort.  Although the veteran's statements are 
inconsistent, the Board will assume for the sake of argument 
that the tooth was removed during service.  However, the 
evidence does not show that the veteran sustained a trauma or 
other injury to the teeth or oral cavity during active 
service.  The service medical records are negative for 
treatment of tooth #13.  The veteran apparently contends that 
the extraction of the tooth constitutes trauma.  However, as 
noted above, dental treatment of teeth, even extractions, 
during service do not constitute dental trauma.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Finally, the 
June 1997 VA dental examination was negative for any evidence 
of a residual disability as a result of dental trauma or 
injury, and was also negative for any residual disability or 
pathology as a result of the removal of tooth #13.  The 
replacement prosthesis was noted to be clinically acceptable.  
Therefore, as there is no evidence of a trauma during 
service, and no current evidence of the residuals of a 
trauma, service connection is not merited.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997). 


ORDER

Entitlement to service connection for the loss of tooth #13, 
for dental treatment purposes, is denied. 



REMAND

The veteran contends that she has developed PTSD due to 
active service as the result of assaults from her husband at 
home, and sexual harassment on the job.  The service medical 
records show that in 1990 she was receiving off-base 
counseling for survivors of sexual abuse.  The veteran was 
followed on a regular basis for psychiatric complaints in 
1990.  The diagnoses included marital problems and borderline 
personality disorder.  

May 1992 records include a medical history, in which the 
veteran stated that she was being treated for PTSD and a 
personality disorder.  A report of a discharge examination 
conducted at this time stated that the psychiatric 
examination was normal.  

The post-service medical records include VA treatment records 
dated February 1993 which show that the veteran reported to a 
VA mental health clinic for what she stated was PTSD and a 
borderline personality disorder.  She was reported to have 
been sexually abused by her father from the age of nine until 
she was 16.  The assessment by history was PTSD (abuse) and 
borderline personality disorder.  February 1994 records 
include an assessment of self-reported history of borderline 
personality disorder and PTSD.  These records were all signed 
by a nurse practitioner.  

March 1995 VA records include a Multidisciplinary Treatment 
Plan.  This document includes diagnoses of childhood PTSD, 
marital conflict, and borderline personality disorder.  It 
was signed by a doctor, a psychologist, and the nurse 
practitioner.  

June 1995 records show that the veteran was seen at a VA 
mental health clinic.  The assessments included alcohol 
dependence, childhood PTSD, and borderline personality 
disorder by history.  These records were signed by the same 
nurse practitioner who had previously treated the veteran.  

March 1997 VA treatment records include an assessment of 
childhood PTSD by history.  These records were signed by a 
social worker.  

The veteran was afforded a VA psychiatric examination in June 
1997.  She reported sexual abuse from the age of nine until 
she was 16.  She said that she was sexually harassed by her 
sergeant during service, who made sexual advances.  She was 
also physically abused by her husband during this period.  
The veteran believed that the sexual harassment and abuse 
during service aggravated and brought forward the traumatic 
sexual abuse she had as a child, which led to the development 
of PTSD.  Following the review of complaints and objective 
examination, the diagnosis was major depression, chronic, 
recurrent.  The examiner stated that PTSD was not found.  The 
examiner further opined that there was no evidence that would 
warrant a diagnosis of PTSD.  

The veteran underwent an additional VA psychiatric 
examination in August 1997.  She again reported sexual abuse 
from the ages of 8 to sixteen.  She said that her psychiatric 
problems began during her first year of service, and that she 
had received treatment at that time.  She also reported being 
raped prior to service, as well as sustaining physical abuse 
from her husband before enlistment.  Following a review of 
symptoms and mental status examination, the diagnosis was 
borderline personality disturbance with psychotic episodes.  
At a December 1997 VA psychiatric examination, the diagnoses 
included major depression, recurrent, with psychosis.  A 
January 1998 examination again noted a possible borderline 
personality disorder.  The August 1997, December 1997, and 
January 1998 examinations were each conducted by the same VA 
staff psychiatrist.  

VA treatment records dated November 1997 include an 
assessment of possible PTSD by a registered nurse. 

VA treatment records dated 1998 to 2001 show that the veteran 
was seen for her psychiatric complaints.  The diagnoses were 
consistently borderline personality disorder, without a 
diagnosis of PTSD.  

There is specific development that must be accomplished on 
these claims before the Board can proceed to decide them.

First, the most recent Supplemental Statement of the Case to 
address the issue of entitlement to service connection for 
depression is dated July 1998.  However, additional evidence 
pertaining to this issue was received at the RO subsequent to 
July 1998, but before the appeal was certified to the Board.  
Therefore, in order to protect the rights of the veteran, 
this issue must be remanded to the RO so that she may be 
provided with a current Supplemental Statement of the Case.  
38 C.F.R. § 19.31(b)(1).  

Second, based on the service medical records showing 
treatment of psychiatric complaints on a frequent basis 
between 1989 and 1990, and the post-service medical records 
including the diagnoses discussed above, it is necessary to 
obtain a medical opinion as to the exact nature of the 
veteran's current psychiatric disorder(s) and the etiology of 
those conditions.  The report of the June 1997 VA psychiatric 
examination did not note whether the service medical records 
and claims folder had been reviewed by the examiner, and did 
not contain an opinion as to whether or not the veteran's 
current major depression was incurred in or aggravated by 
active service.  The Board finds that the veteran should be 
afforded an additional examination.  

Third, the veteran has consistently relayed a medical history 
of being diagnosed with PTSD in 1989 (while in service).  She 
provided such a history when seeking VA medical treatment in 
1993/1994, which was long before a claim for compensation was 
filed, lending additional credibility to her reported 
history.  She states that she was treated during service by 
two private physicians - Michael Campbell and Kenneth Brock.  
She has not provided an address or additional identifying 
information for Dr. Brock.  She did provide an address for 
Dr. Campbell, but the RO's request for records was returned 
as undeliverable.  The veteran is again hereby advised, as 
she has been by the RO, that it is ultimately her 
responsibility to submit evidence in support of her claims.  
Treatment records during service showing diagnosis of a 
psychiatric disorder (as opposed to the personality disorder 
shown in her service medical records) would be crucial in 
properly adjudicating her claims.  However, VA cannot obtain 
these records without, first, complete information from her 
as to the location of these physicians, and, second, her 
written permission.  While this case is in Remand status, the 
veteran should attempt to obtain the addresses for Drs. 
Campbell and Brock and provide that information to VA.

Therefore, the Board REMANDS this issue for the following 
action: 

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of her claimed 
psychiatric disability.  All indicated 
tests and studies should be conducted.  
The claims folder must be made available 
to the examiner for review before the 
examination.  

After the conclusion of the examination 
and review of the record, the examiner 
should express the following opinion(s): 
(1)	Does the veteran currently have an 
acquired psychiatric disability?  If 
so, what is the diagnosis of this 
disability?  Does she meet the 
criteria for diagnosis of PTSD?
(2)	Is it as likely as not that any 
current psychiatric disability was 
incurred due to active service?  The 
examiner's attention is directed to 
the service medical records showing 
treatment for psychiatric complaints 
and diagnoses of marital problems, 
occupational problems, and a 
personality disorder.
(3)	Is it as likely as not that any 
current psychiatric disability was 
permanently increased in severity 
(i.e., aggravated) due to active 
service?  The examiner's attention is 
directed to medical evidence 
diagnosing PTSD due to childhood 
trauma.  Please see records discussing 
pre-service history of sexual abuse, 
rape, and domestic violence in the 
veteran's first marriage.
(4)	If a diagnosis of a personality 
disorder remains valid, is it as 
likely as not that the veteran now has 
additional disability due to this 
condition that is the result of 
superimposed disease or injury that 
occurred during her military service?

The reasons and bases for all opinions 
should be provided in a legible written 
report.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
service connection for PTSD and for an 
acquired psychiatric disorder, to include 
depression.  The RO should consider the 
applicability of VAOPGCPREC 82-90 (with 
regards to personality disorders, service 
connection may be granted for the 
disability resulting from a superimposed 
disease or injury during military 
service).  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that her failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record and denied.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



